Citation Nr: 0306111	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  91-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tinea corporis, 
rated as 30 percent disabling as of May 16, 2000.

2.  Entitlement to an increased rating for tinea corporis, 
rated as 10 percent disabling prior to May 16, 2000.

3.  Entitlement to the assignment of an effective date 
earlier than May 16, 2000, for the award of a 30 percent 
rating for tinea corporis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962, and from January 1963 to May 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1990 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), implementing a Board 
decision of February 1990 whereby the rating assigned for the 
veteran's service-connected tinea corporis was increased from 
noncompensable to 10 percent; the RO, in March 1990, assigned 
an effective date of August 10, 1987.  The veteran indicated 
disagreement with that disability rating.  In June 1992 and 
June 1993, the Board remanded this case.  In April 1995, the 
Board, in pertinent part, denied the veteran's claim for a 
rating greater than 10 percent; the veteran thereafter 
appealed that decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court), which, by means of an Order issued in July 
1996, vacated the Board's decision, and remanded that issue 
to the Board for further action.  In September 1996 and July 
1999, the Board again remanded this claim.  In April 2001, 
the RO increased the rating assigned for tinea corporis to 30 
percent, effective as of May 16, 2000.  The veteran 
subsequently indicated disagreement with that effective date; 
his claim on this matter has been developed for appellate 
review.  In addition, the questions of increased ratings for 
tinea corporis are also before the Board at this time; see AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for original or 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than the maximum available benefit is awarded).  

In a January 2003 statement, the veteran's representative 
references claims of entitlement to a higher initial rating 
for post-traumatic stress disorder, and to a total rating for 
compensation purposes based on individual unemployability.  
These issues are not before the Board, and all matters 
relating thereto are referred to the RO for action as deemed 
appropriate.


FINDINGS OF FACT

1.  As of May 16, 2000, tinea corporis has been manifested 
primarily by marked disfiguration of an area of the body that 
is not normally exposed, and by the absence of either 
exudates or exfoliation.  

2.  As of May 16, 2000, tine corporis has also been 
manifested by involvement of less than 40 percent of the 
entire body, or of exposed areas of the body, and by the 
absence of use of prescribed drugs.

3.  Prior to May 16, 2000, tinea corporis was manifested 
primarily by lesions, and by papules covering approximately 
70 percent of the back.

4.  Increased impairment due to tinea corporis is first shown 
on May 16, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
tinea corporis, as of May 16, 2000, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7806 (in effect prior to August 30, 
2002); Diagnostic Code 7806 (in effect as of August 30, 
2002).

2.  The criteria for a rating greater than 10 percent for 
tinea corporis, prior to May 16, 2000, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7806 (in effect prior to 
August 30, 2002).

3.  The criteria for the assignment of an effective date 
earlier than May 16, 2000, for the award of a 30 percent 
rating for tinea corporis are not met.  38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate claims for increased 
ratings for tinea corporis, and for an earlier effective date 
for the award of an increased rating, by a statement of the 
case and several supplemental statements of the case.  In 
particular, these documents advised him as to what evidence 
was needed to establish entitlement to increased ratings, and 
an earlier effective date, for his tinea corporis, and the 
applicable statutory and regulatory criteria.  In addition, 
it is noted that the supplemental statement of the case 
issued in September 2002 advised the veteran and his 
representative of the provisions of the VCAA, and the 
obligations and responsibilities of both the claimant and VA 
thereunder with regard to the development of a claim.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA, and that, during the course of his appeal, he 
has been accorded VA examinations and evaluation.

II.  Increased Rating

Service connection for tinea corporis was granted by the RO 
in December 1984; a noncompensable (zero percent) evaluation 
was assigned.  In February 1990, the Board awarded a 10 
percent rating for this disorder, with an effective date of 
August 10, 1987, thereafter assigned by the RO; the veteran 
indicated disagreement with that rating and, in April 2001, 
the RO awarded a 30 rating, effective as of May 16, 2000.  
See AB v. Brown, supra.  In addition, the veteran has also 
indicated disagreement with the assignment of May 16, 2000, 
as the appropriate effective date for the assignment of that 
30 percent rating. 

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The 30 percent rating that was assigned as of May 16, 2000, 
contemplates constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  These criteria were revised as of 
August 30, 2002; see 67 Fed. Reg. 49590-49599 (July 31, 
2002).  As of August 30, 2002, that 30 percent rating 
contemplates impairment manifested by 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas, affected; 
or, systemic therapy such as corticosteroids or other 
immunosuppressive drugs that are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Prior to August 30, 2002, a higher 
rating (of 50 percent) was appropriate for tinea corporis 
that was manifested with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or which 
was exceptionally repugnant.  As of August 30, 2002, a higher 
rating (of 60 percent) is appropriate when more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas, are affected; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.

In situations in which a statute or regulation has been 
revised during the course of an appeal, the version more 
favorable to the veteran will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  In the instant case, accordingly, 
the Board must evaluate the veteran's claim for a rating 
greater than 30 percent for tinea corporis from the effective 
date of the new criteria under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.  With regard to his claim for a rating 
greater than 10 percent for tinea corporis prior to May 16, 
2000, evaluation under only the old criteria need be 
undertaken.  (While in theory the provisions of Karnas, 
supra, are for application as to that claim, the fact that an 
increased rating under the new criteria cannot be assigned 
until August 30, 2002, obviates any consideration of those 
new criteria.)  Under those criteria, the 10 percent rating 
that was in effect prior to May 16, 2000, contemplated 
exfoliation, exudation, or itching that involved an exposed 
surface or extensive area.  

The Board notes that the veteran has not been furnished with 
a copy of the revised criteria.  Inasmuch as the Board is 
incorporating a discussion of those criteria in its 
evaluation of the veteran's claims, no prejudice attaches to 
any prior failure by VA to provide him with such notice.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

a.  Entitlement to a Rating Greater Than 30 Percent, from May 
16, 2000

The report of a VA dermatological examination, conducted on 
May 16, 2000, shows that the veteran exhibited multiple well-
demarcated patches that were red and scaly on his bilateral 
lower buttocks and anterior groin area, consistent with a 
diagnosis of tinea corporis.  The report notes that the 
veteran indicated that he had been given ultraviolet therapy, 
multiple topical medications, and pills of "unknown name," 
none of which have been helpful; the examiner noted that, 
with "this much involvement," oral medications were a 
possibility.

The report of a November 2001 VA dermatological examination 
indicates that there was an area of skin that was not 
draining.  The skin had a very dark reddish discoloration 
that, the examiner noted, was of a coarse texture usually 
associated with fungal type problems.  This problem extended 
posteriorly from the waist to approximately 8 inches down the 
thigh on the lateral posterior aspect, containing the whole 
buttocks area.  On the anterior, it extended from the groin 
area to the waist area, incorporating the whole area.  On the 
anterior surface, it extended about 2 inches into the thigh.  
The examiner indicated that there was "[m]arked 
disfiguration throughout this whole area," and the report 
shows that the veteran complained of chronic itching and 
burning through the drainage stages.  The report also shows, 
however, that no exudates were noted and that there was no 
exfoliation; the report indicates that the veteran cited the 
use of topical creams, but also shows that no medication was 
noted on the skin at the time of the examination.

This evidence does not demonstrate that the criteria for an 
increased rating under either criteria are satisfied.  With 
regard to the criteria that were in effect prior to August 
30, 2002, it is noted that the evidence does not show that 
there is either ulceration, extensive exfoliation, or 
crusting, or systemic or nervous manifestations.  Likewise, 
while the veteran's tinea corporis is productive of 
significant disfigurement, it cannot be characterized as 
exceptionally repugnant, particularly in view of the fact 
that the area affected (the buttocks, the thighs, the groin, 
the waist, and the lower back) is not skin that is usually 
exposed, and almost certainly would not be exposed in an 
employment context, bearing in mind that VA disability 
compensation is intended to compensate for reductions in 
earning capacity.

With regard to the criteria that became effective on August 
30, 2002, the evidence does not show that either 40 percent 
of the veteran's entire body, or more than 40 percent of his 
exposed areas, are affected; although neither VA examination 
report provides specific data in terms of percentage, the 
area affected as described on the November 2001 examination 
report does not appear to total 40 percent of his entire 
body, or 40 percent of the area that would normally be 
exposed.  In addition, the evidence does not demonstrate that 
the veteran requires the constant or near-constant use of 
systemic medications, and does not show that drugs have been 
prescribed other than apparently a topical cream; it is noted 
that no topical medication was evident on examination of the 
veteran's skin.

In brief, the preponderance of the evidence does not 
demonstrate that a rating greater than 30 percent is 
warranted for the veteran's tinea corporis under either 
diagnostic criteria.  The veteran's claim for a rating in 
excess of 30 percent, from May 16, 2000, accordingly fails.

b.  Entitlement to a Rating Greater Than 10 Percent, Prior to 
May 16, 2000

A summary of VA hospitalization in February 1994 for 
treatment of disabilities other than tinea corporis notes 
that, on physical examination, there were numerous small 
discrete papular lesions of the skin.  A July 1993 summary of 
VA hospitalization similarly shows that, on physical 
examination, there was a scaling rash over his back.  The 
report of a July 1992 VA dermatological examination notes 
complaints of lesions on the back and buttocks that itched 
and worsened in heat, and shows that there were diffuse 
erythematous keratotic papules on the veteran's back and 
buttocks, involving approximately 70 percent of his back.  An 
April 1990 treatment record shows that the veteran exhibited 
scaly papules on his back, with no active border.  A 
statement from the veteran, received by VA on August 10, 
1987, was accompanied by a color photograph, purportedly of 
the veteran, showing what appears to be redness and scaling 
of the skin of the lower portion of the rear torso.

While these records, and in particular the report of the July 
1992 VA examination, show that the veteran's tinea corporis 
covered a large portion of his back, they do not show that 
there was constant exudation, that the itching of which he 
complained was constant, that lesions were extensive in 
scope, or that any disfigurement was marked in nature.  It 
must therefore be concluded that the preponderance of the 
evidence is against the veteran's claim, which accordingly 
fails.

III.  Earlier Effective Date

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2002).  With specific regard to 
disability claims, the effective date of the date of increase 
for disability compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2002).  

A claim can be informal in nature; any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If the application is received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2002).

In the instant case, the evidence does not demonstrate that 
at any time prior to May 16, 2000, was an increased rating 
for service-connected tinea corporis appropriate.  The 
Board's discussion above, with reference to the question of 
entitlement to a rating greater than 10 percent prior to May 
16, 2000, explains that the criteria for increased 
compensation were not satisfied at any time before that date.  
May 16, 2000, accordingly, is the date that it is factually 
ascertainable that an increase in disability had occurred.  
The veteran's claim for increased compensation was received 
by VA in August 1987, when he sought a compensable 
evaluation.  May 16, 2000, is clearly the later date, and is 
therefore the appropriate effective date for the increase to 
30 percent.  It must be pointed out that, since the claim for 
increased compensation was received prior to the date that an 
increase in disability was shown, inquiry need not be made 
into whether the claim, either formal or informal in nature, 
was received within one year following the date that 
increased disability was shown.




ORDER

A rating greater than 30 percent for tinea corporis, as of 
May 16, 2000, is denied.  A rating greater than 10 percent 
for tinea corporis, prior to May 16, 2000, is denied.  
Assignment of an effective date earlier than May 16, 2000, 
for the award of a 30 percent rating for tinea corporis is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

